DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/14/2022 has been entered. Claims 1-11 have been amended. Claims 1-11 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed 06/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0109401, hereinafter Wardell.
Regarding claim 1, Wardell teaches a biosensor (test strips 600, 700, Figs. 6-7) for detecting a biomarker in a bodily fluid, secretion or exudation (paragraph 65), comprising a first electrode (working electrode 601 or 709), a second electrode (reference electrode 603 or 703), an electrode coating (reagents 202, 205, 302, 305, 402 or 405 bound to the electrode surface, Figs. 2-4; paragraph 50) and a mechanical electrode stabilizer (test strip material, Figs. 6-7; commercially available test strips, paragraph 46) wherein
said first electrode and said second electrode both being electrically conductive and comprising exposed electrically conductive surfaces and being kept in a constant and uniform distance from each other by means of said mechanical electrode stabilizer (Figs. 6-7, paragraphs 46-47);
said electrode coating comprising a natural or synthetic substrate (substrate sequences 203, 303, 403; paragraph 52) of said biomarker and an electrical booster (redox reporter 204, 304, or 404), said electrical booster decreasing the impedance between said electrodes when mechanically released from an immobilized form in said electrode coating upon induced chemical and related mechanical degradation thereof by said biomarker (when substrate sequence is cleaved, the redox reporter is released from conjugates/peptides 202, 302, or 402, and then able to move towards the electrode surface to generate a current; paragraphs 47, 49, 54);
the exposed electrically conductive surface of at least one of said first electrode and said second electrode being fully covered by said electrode coating (working electrodes are coated with reagents, paragraphs 50-51); and 
said biomarker being an enzyme (proteases - Abstract, paragraphs 20-23, 54-55, 70) catalyzing a chemical reaction in which a singularity or plurality of constituents of said electrode coating are chemically altered by the breaking of covalent chemical bonds when being in contact with the same;

said biosensor existing in at least one state of the group of states comprising a high impedance state, in which said electrode coating is chemically unaltered by said biomarker (redox reporter is held above the electrode, which prevents current from flowing prior to proteolysis, paragraph 43; no current is associated with high impedance at a constant potential), and a low impedance state, in which said electrode coating is chemically altered by said biomarker (“proteolytic cleavage of the biosensor reagent allows the redox tag to collide with the electrode surface…producing a readily detectable Faradaic current,” paragraph 47; at a constant potential, increased current is associated with a reduced impedance).
Regarding claim 3, Wardell teaches the biomarker is detected in wound fluid (paragraph 65).
Regarding claim 5, Wardell teaches said enzyme can comprise gelatinase (specific substrate sequences for MMP-2 and MMP-9 disclosed, pg. 9; see also paragraph 75).
Regarding claim 8, Wardell teaches the electrical conductivity of said first electrode or said second electrode can be derived, fully or partly, from the presence of an electrical conductor selected from the group of conductors consisting of metals, elemental carbon and electrically conducting organic polymers (electrode materials can include gold, platinum, carbon, and polymers, paragraph 47).

Claims 1, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/047095, cited by Applicant in the IDS mailed hereinafter Krause.
Regarding claim 1, Krause teaches a biosensor (Fig. 3) for detecting a biomarker in a bodily fluid, secretion or exudation (pg. 15, lines 22-23), comprising a first electrode, a second electrode (electrode pair, pg. 6, lines 6-19), an electrode coating (synthetic polymeric matrix, pg. 5, lines 4-5) and a mechanical electrode stabilizer (electrodes can be mounted on plastic or glass, pg. 5, lines 16-29) wherein
said first electrode and said second electrode being electrically conductive and comprising exposed electrically conductive surfaces and being kept in a constant and uniform distance from each other by means of said mechanical electrode stabilizer (Fig. 3);
said electrode coating comprising a natural or synthetic substrate (synthetic polymeric matrix can comprise a peptide which is a substrate of the protease, pg. 5, lines 5-9) of said biomarker and an electrical booster (the hydrogel polymer of the polymer film will degrade due to protease activity on the peptide, and changes in the film will be measurable, pg. 8, lines 19-23; since there is no specific definition in the specification, the broadest reasonable interpretation of “electrical booster” in view of the specification and claim language is merely some component which, when released from an initial form, can then lead to the generation of or change in a signal at an electrode), said electrical booster decreasing the impedance between said electrodes when mechanically released from an immobilized form in said electrode coating upon induced chemical and related mechanical degradation thereof by said biomarker (“the biodegradable films degrade rapidly under the catalytic action of a specific protease directed to the polymer used to coat the substrate,” pg. 7, lines 28-30; pg. 12, lines 27-32; Fig. 9);
the exposed electrically conductive surface of at least one of said first electrode and said second electrode being fully covered by said electrode coating (“substrate is suitably coated with a thin film of the hydrogel polymer material,” pg. 7, line 21); 
said biomarker being an enzyme (serine proteases, matrix metalloproteinases, and gingipain proteases, pg. 11, lines 21-32; pg. 13, lines 26-32) catalyzing a chemical reaction in which a singularity or plurality of constituents of said electrode coating are chemically altered by the breaking of covalent chemical bonds when being in contact with the same; and
said biosensor existing in at least one state of the group of states comprising a high impedance state, in which said electrode coating is chemically unaltered by said biomarker, and a low impedance state, in which said electrode coating is chemically altered by said biomarker (electrochemical impedance spectroscopy can be used to measure a change in impedance due to the degradation of the polymer coating, pg. 6, lines 6-19; Figs. 3 and 9).
Regarding claim 3, Krause teaches the biomarker is detected in wound fluid (pg. 15, lines 22-23).
Regarding claim 5, Krause teaches said enzyme can comprise gelatinase (pg. 13, lines 26-32).
Regarding claim 6, Krause teaches  said enzyme being Matrix MetalloProteinase-2 (MMP-2) (pg. 11, line 21-22; pg. 13, lines 16-32) and said natural or synthetic substrate being selected from the group of substrates consisting of Collagen IV and gelatin (pg. 13, line 27).
Regarding claim 8, Krause teaches the electrical conductivity of said first electrode or said second electrode can be derived, fully or partly, from the presence of metals or carbon (pg. 7, lines 14-16).
Regarding claim 9, Krause teaches the mechanical electrode stabilizer consists of cellulose, chemically modified cellulose, an organic polymer, glass fiber, silicon, a thermoplastic, or mixtures thereof (electrodes can be mounted on plastic or glass, pg. 5, lines 16-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/074509, hereinafter Pathak, in view of US 2018/0267012, hereinafter Scherer.
Regarding claim 1, Pathak teaches a biosensor (wound sensing device 100) for detecting a biomarker in a bodily fluid, secretion or exudation (paragraphs 11, 69), comprising an electrode (paragraph 58), and an electrode coating (paragraph 45) wherein:
the exposed electrically conductive surface of at least one of said first electrode and said second electrode being fully covered by said electrode coating (paragraph 45, 57); 
said electrode coating comprising a natural or synthetic substrate (cleavable peptide substrate, paragraph 45) of said biomarker and an electrical booster, said electrical booster (electroactive molecule, such as ferrocene, paragraph 45) decreasing the impedance between said electrodes when mechanically released from an immobilized form in said electrode coating upon induced chemical and related mechanical degradation thereof by said biomarker (“electrochemical assays can be realized by labeling…cleavable peptides or cleavable peptide substrates with electroactive molecules such as ferrocene… once an MMP has acted upon the labeled substrate to cleave and release the molecule. Such an approach can also be used to quantify the MMP concentration since electrical activity is directly proportional to the free electroactive molecule in the solution,” paragraph 45).
said biomarker being an enzyme (paragraph 33-35, 45) catalyzing a chemical reaction in which a singularity or plurality of constituents of said electrode coating are chemically altered by the breaking of covalent chemical bonds when being in contact with the same (“the electrical activity (electrochemistry or conductivity) of the assay sample can then be modified once an MMP has acted upon the labeled substrate to cleave and release the molecule,” paragraph 45); and
said biosensor existing in at least one state of the group of states comprising a high impedance state, in which said electrode coating is chemically unaltered by said biomarker, and a low impedance state, in which said electrode coating is chemically altered by said biomarker (high electrical activity, such as an increased current, due to cleavage of the peptide and release of the electroactive molecule will correspond to a low impedance and likewise low electrical activity will correspond with high impedance, paragraphs 32, 45).
Pathak explicitly teaches all limitations of claim 1 except for a second electrode, the first and second electrode being mounted on a mechanical electrode stabilizer. Scherer teaches an analogous wound monitoring sensor comprising a working electrode, counter electrode, and reference electrode to detect a protease mounted on a CMOS chip (Abstract, paragraphs 12, 18, 24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pathak such that two electrodes are used for the electrochemical detection, with the electrodes mounted on a CMOS chip. One would be motivated to because Pathak suggests the use of different measurement techniques (“several measurement techniques…such as cyclic voltammetry, linear sweep voltammetry, and the like could be employed to obtain a measured change in voltage or current,” Pathak paragraph 45; see also paragraph 51), and doesn’t explicitly teach an electrochemical electrode structure (electrode can be printed, but where the electrode is printed on is not disclosed, Pathak paragraph 58), and Scherer teaches an electrochemical sensor structure for the same sensing environment (Scherer paragraphs 12, 17, 18). Scherer also teaches that the sensing chemistry of the electrodes can be changed for the intended analyte (Scherer paragraphs 20, 23). Thus, Pathak in view of Scherer teaches a first electrode and a second electrode (counter or reference electrode as taught by Scherer) mounted on a CMOS chip.
Regarding claim 3, Pathak analyzing a wound exudate or wound drainage produced by the body in response to tissue damage (paragraphs 11, 69).
Regarding claim 4, Pathak teaches said mechanical electrode stabilizer being an integral part of or being intimately integrated with a wound dressing adapted to protect said wound (paragraph 71).
Regarding claim 5, Pathak teaches said enzyme being selected from the group of enzymes consisting of Gelatinase (paragraph 33).
Regarding claim 8, Pathak teaches the electrical conductivity of said first electrode or said second electrode can be derived, fully or partly, from the presence of an electrical conductor selected from the group of conductors consisting of metals, elemental carbon and electrically conducting organic polymers (paragraph 58).
Regarding claim 9, Pathak in view of Scherer teaches said mechanical electrode stabilizer comprises silicon (CMOS chip, Scherer paragraph 12).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak in view of Scherer, as applied to claim 1 above, and further in view of US 2018/0020964, hereinafter Newberry.
Regarding claim 10, Pathak and Scherer teach a diagnostic wound dressing system, comprising
a biosensor according to claim 1 (see rejection of claim 1 over Pathak in view of Scherer),
a wound dressing adapted to protect a wound (Pathak paragraph 71),
an impedance reader unit being electrically connected to and adapted to continuously or periodically measure the impedance or resistance between said first electrode and said second electrode (“for electrochemical detection mechanisms, the change in current or voltage can be captured by an intermediary device…conductive lines can be printed upon the sensing device to provide a physical connection to such an intermediary device,” Pathak paragraph 54), and
a processor unit (disclosed smart phones will inherently comprise processors, Pathak paragraph 54) connected to said impedance reader unit and adapted to output an alarm signal (“such electrical signals can be readily converted to visual signals or an alarm,” paragraph 32).
Pathak in view of Scherer do not teach comparing impedance data with a pre-set limit value in order to output an alarm signal when the limit values are met or exceeded. Newberry teaches an analogous biosensor for detecting sepsis through the measurement of substance in vivo (paragraph 237). The biosensor compares a measurement to a threshold stored in memory, and outputs an alarm when a measured substance level is above the threshold (paragraphs 238-239).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pathak in view of Scherer to output an alarm when the biomarker level is above a threshold (a biomarker level above a threshold would correlate with a high electrical activity, i.e., high current and low impedance; an impedance being too low can be considered to “exceed” a limit). One would be motivated to do so because Newberry teaches outputting an alert, and Pathak in view of Scherer could be modified in the same way to improve the device such that the user can be notified of the health condition. Such a modification would be predictable because Pathak already teaches outputting an alarm (Pathak paragraph 32).
Regarding claim 11, Pathak in view of Scherer and Newberry teach a temperature sensor adapted to measure the temperature of said wound or its immediate surrounding, said temperature sensor being connected to said processor unit for providing further input (Pathak paragraphs 11, 33, 76; Scherer paragraphs 24, 34) thereto as basis for said output of an alarm signal (Newberry claim 15, see obviousness statement in rejection of claim 10).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wardell, as applied to claim 1 above, in view of U.S. Patent No. 5,762,770, hereinafter Pritchard.
Wardell teaches electrochemical test strips for sensing proteases, and teaches that the test strips can comprise known or commercially available test strips (paragraphs 46-47), but doesn’t specifically disclose how the electrodes are attached to the test strip. 
Pritchard discloses an analogous electrochemical biosensor test strip with multiple electrodes (Fig. 1). Pritchard teaches a mechanical electrode stabilizer (layer 2) with two electrodes 4 and 5, said mechanical electrode stabilizer being adhered to a first insulating partial surface and a second insulating partial surface of the outer surface of said first electrode and said second electrode, respectively (electrodes are deposited on an insulator 7 before affixing to the layer 2, Fig. 4; col. 3, lines 24-27);
a first electrically conductive partial surface and a second electrically conductive partial surface of the outer surface of said first electrode and said second electrode (exposed surfaces 10 and 20, col. 4, lines 14-16), respectively, being electrically conductive surfaces devoid of said electrically insulating interface (Figs. 4); and
at least one of said electrically conductive partial surfaces of said first electrode and said second electrode, respectively, being substantially fully covered by said electrode coating (“Biosensor reagent 11 (FIG. 4) is placed in well 9 so that it covers substantially all of exposed surfaces 10 and 20 of working electrode 4 and counter 5, respectively,” col. 4, lines 14-16).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wardell by mounting the electrodes on the backing layers shown in Wardell Figs. 6-7 using an insulating surface, as taught by Pritchard. Since Wardell does not specifically teach how the electrodes are attached to the test strip or how the reagent is disposed over the electrode surfaces, one would be motivated to look at known test strips, such as the one taught by Pritchard. Furthermore, such a modification would be predictable because Wardell already suggests using known test strips (paragraphs 46-47).
Regarding claim 9, Wardell in view of Pritchard teaches said mechanical electrode stabilizer consists of polymers, a thermoplastic, or mixtures thereof (col. 3, lines 11-15).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record does not teach or suggest, in combination with all other claim limitations, coating electrodes with a phospholipid with a glycerol backbone in order to detect phospholipase via a change in an impedance across the electrodes. 

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Regarding the claim 1 rejection under 35 U.S.C. 102(a)(1) as anticipated by Wardell, Applicant alleges that “Wardell fails to expressly or implicitly disclose that the impedance is decreased between electrodes when an electrical booster is mechanically released from an immobilized form in the electrode coating upon an induced chemical and related mechanical degradation thereof by a biomarker…The Office Action has incorrectly assumed that a change in flow of current in a substrate equates to a decrease in impedance,” (Remarks pg. 6) and that “the process of measuring an electrical current is completely different from the process of measuring a change in impedance…measuring a change in impedance requires the active provision of a current and voltage applied to the biosensor,” (Remarks pg. 7). Examiner acknowledges that measurement of a current or potential is a passive measurement, and measuring an impedance with both reactance and resistance would require an AC current applied to the biosensor. However, amended claim 1 does not explicitly recite that impedance is measured or that a current or voltage is applied to the biosensor. Amended claim 1 also does not recite functional language suggesting that the electrodes are configured to receive an AC signal or change impedance in response to an applied AC signal. Amended claim 1 merely recites that the biosensor exists in a high impedance state and a low impedance state. Impedance comprises both reactance and resistance; however, under passive circuit conditions with no change in phase between applied signals and measured signals and no reactance, the impedance is equal to the resistance of the circuit. Thus, under the broadest reasonable interpretation of claim 1 and using Ohm’s Law, the biosensor can exist in a high resistance state correlated with a low electrical current and a chemically unaltered electrode coating and the biosensor can exist in a low resistance state correlated with a high electrical current and a chemically altered electrode coating, as taught by Wardell (redox reporter is held above the electrode, which prevents current from flowing prior to proteolysis, paragraph 43; “proteolytic cleavage of the biosensor reagent allows the redox tag to collide with the electrode surface…producing a readily detectable Faradaic current,” paragraph 47).
Regarding the claim 1 rejection under 35 U.S.C. 102(a)(1) as anticipated by Krause, Applicant alleges that Krause does not teach “an electrical booster that is mechanically released from an immobilized form in an electrode coating, wherein such release from the electrode coating decreases the impedance of the electrode coating” (Remarks pg. 8). The specification describes the electrical booster as “a physical or molecular entity which cause a significant change of the impedance between the first electrode 100a and the second electrode 100b, when released from the inner volumes of the vesicles as an effect of degradation by the biomarker,” (pg. 9, lines 26-29). In the Non-Final Office Action, Examiner indicated that the electrical booster is the cross-linking polymer of the hydrogel, which degrades due to the enzyme biomarker (“hydrogel polymer films may be deposited…and may then be dissolved (degraded) directly due to the action of a protease on the polymer film…the signals measured by the methods of the present invention may be produced in response to a reduction of the polymer layer on the substrate,” pg. 8, lines 9-23; “such degradation of the cross-linked hydrogel polymer describes the process of dissolving or reducing the cross-link density of the polymer,” pg. 12, lines 3-pg. 13, lines 1-2). Krause further provides examples of polymers that may be cross-linked with the cleavable peptide substrate (“The hydrogel may generally comprise any convenient polymeric material which permits incorporation of short peptide sequences as described herein,” pg. 6, lines 26-32; pg. 7, lines 1-2). The cross-linking polymer meets the limitation of an electrical booster, as understood in light of the specification, in that the cross-linking polymer is a molecular entity which is released from the electrode coating due to degradation of the biomarker, and the degradation of the coating is measurable as a decrease in impedance (Krause Fig. 9). Thus, Krause teaches every limitation of claim 1 as understood under the broadest reasonable interpretation.
Regarding the claim 1 rejection under 35 U.S.C. 103 over Pathak in view of Scherer, Applicant alleges that “Pathak fails to expressly or implicitly disclose that the impedance is decreased between electrodes when an electrical booster is mechanically released from an immobilized form in the electrode coating upon an induced chemical and related mechanical degradation thereof by a biomarker” (Remarks pg. 9). Applicant’s arguments regarding the released electrical booster decreasing the impedance between the electrodes are unpersuasive for the same reasons discussed above in relation to Wardell. 
Pathak teaches the functional layer 102 of the wound sensing device can include electrochemical assays for MMP-2 (“in electrochemical assays, the functional component reacts with a specific wound analyte to give a change in current or voltage,” paragraph 32; paragraph 33-35, 45; claim 5), and the sensing layer can include a transducer and binding material (“the sensing layer can include a material that can bind to the analytes such as an enzyme, antibody, a chemical or biological receptor,” paragraph 57). As cited in the Non-Final Office action, Pathak teaches an exemplary electrochemical assay comprising a substrate (“electrochemical assays can be realized by labeling…cleavable peptides or cleavable peptide substrates,” paragraph 45) of the biomarker and an electrical booster (“electroactive molecules such as ferrocene,” paragraph 45). The electrical booster can then be mechanically released from the electrode coating upon chemical and mechanical degradation by the biomarker (“the electrical activity (electrochemistry or conductivity) of the assay sample can then be modified once an MMP has acted upon the labeled substrate to cleave and release the molecule. Such an approach can be used to quantify the MMP concentration,” paragraph 45). One of ordinary skill in the art would recognize that an electroactive agent such as ferrocene would generate a signal at the electrode once free, as evidenced by Fei et al. (US 2012/0252046; “the mediator may facilitate the transfer of electrons from the analyte to the working electrode,” paragraphs 72-74). Applicant has not rebutted the cited portions of Pathak that are considered to teach the claim limitations of an electrode coating, a natural or synthetic substrate of said biomarker, and an electrical booster; thus, Applicant’s allegation that “there is nothing in Pathak that suggests that the electrode coating comprises a natural or synthetic substrate of said biomarker and an electrical booster” (Remarks pg. 10) is found unpersuasive.
Regarding claim 10, Applicant alleges that “measuring a change in impedance requires the active provision of a current and voltage applied to the biosensor. Accordingly, one of ordinary skill in the art would not include an impedance reader unit in the device of Pathak to measure a change in current or voltage” (Remarks pg. 10-11). While it is true that measuring a change in impedance comprising both resistance and reactance components requires an AC current or voltage applied to the biosensor, claim 10 as currently amended recites that “an impedance reader unit electrically connect to and adapted to continuously or periodically measure the impedance or a resistance between said first electrode and said second electrode” (emphasis added). The impedance reader unit, as claimed, does not have to measure impedance and can instead measure resistance, and passive resistance can be measured through a device that measures current or voltage using Ohm’s Law. Thus, the disclosed intermediary device for measuring a change in current or voltage (Pathak paragraph 54) meets the claim limitation of an impedance reader adapted to continuously or periodically measure the resistance between the first and second electrodes.
Regarding the dependent claims, Applicant relies on the same arguments. Since the arguments were not persuasive, the rejection is maintained for the reasons above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaBelle et al. (US 2013/0183243) teaches an electrochemical impedance spectroscopy sensor for measuring various markers including proteases (Abstract, claims 18-21).
Li et al. (US 2015/0011421) teaches impedimetric detection of proteases using immobilized peptide substrates and a redox moiety (Abstract, paragraph 36).
Guan et al. (US 2015/0259724) teaches a nanopore sensing platform for sensing proteolytic enzymes such as matrix metalloproteinases (Abstract, paragraph 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791